IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JOHN KURTZ AND DONNA KURTZ,               : No. 169 EM 2016
MARIA MICHEL, AURA GARCIA, MARIA          :
KURTZ, MARGARITA KURTZ, SISTER            :
PERLA OYUKY LOPEZ RUIZ, DOMINIC           :
A. KURTZ, DOMENIC J. KURTZ,               :
JOSEPH KURTZ, ALISHA RATLIFF AS           :
PARENT AND LEGAL GUARDIAN OF              :
NICHOLAS RATLIFF, A MINOR, DAVID          :
KURTZ, GALINA KURTZ AND MICHAEL           :
KURTZ,                                    :
                                          :
                   Respondents            :
                                          :
                                          :
            v.                            :
                                          :
                                          :
RENT-A-CENTER EAST, INC., RENT-A-         :
CENTER, INC. AND MARK BROWN,              :
                                          :
                   Petitioners


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of January, 2017, the Motion for Leave to File a Reply

Brief is GRANTED, and the Petition for Review is DENIED.